United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2563
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Nebraska.
                                         *
Michael Ybarra,                          *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: February 7, 2000

                                   Filed: February 10, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Ybarra appeals his sentence for conspiring to distribute
methamphetamine. For reversal, Ybarra raises various challenges to the government's
failure to move for a sentencing departure under U.S. Sentencing Guidelines Manual
§ 5K1.1, p.s. (1999), and 18 U.S.C. § 3553(e).

       We reject these contentions. Ybarra did not complain at sentencing about the
lack of a departure motion, the plea agreement preserved the government's discretion
whether to move for departure, and Ybarra made no substantial threshold showing the
government acted irrationally, in bad faith, or based on an unconstitutional motive. See
United States v. Kelly, 18 F.3d 612, 617-18 (8th Cir. 1994); United States v. Romsey,
975 F.2d 556, 558 (8th Cir. 1992); United States v. Oransky, 908 F.2d 307, 309 (8th
Cir. 1990). Ybarra also has not shown how he was prejudiced by the denial of his
sentencing-continuance motion. See United States v. Ulrich, 953 F.2d 1082, 1085 (8th
Cir. 1991).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-